Citation Nr: 0606105	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-25 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder, and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to May 
1970.  He was awarded the Combat Action Ribbon.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

As requested, the appellant was scheduled for a Board hearing 
in January 2006.  He failed to appear for this hearing 
without explanation.  He has not requested that the hearing 
be rescheduled.  Accordingly, his request for a Board hearing 
is considered withdrawn.

Although the RO determined that new and material evidence has 
been submitted to reopen the appellant's claim for service 
connection for post-traumatic stress disorder, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The evidence received since an unappealed rating decision 
of April 1997 includes evidence that is not cumulative or 
redundant of the evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

2.  The veteran does not have post-traumatic stress disorder. 





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for post-
traumatic stress disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further 
development with respect to the claim to is required under 
the VCAA.

With respect to the reopened claim, the record reflects that 
the veteran was provided the required notice by letter dated 
in May 2002, before the RO's initial adjudication of the 
claim.  Although the RO did not specifically request the 
appellant to submit all pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and any necessary authorization to enable VA to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  After 
notice was provided, the veteran was afforded ample time to 
submit or identify pertinent evidence.  

The record also reflects that VA assisted the veteran by 
obtaining service medical records and post-service treatment 
records.  In addition, the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  In particular, the Board 
notes that a copy of a May 1995 decision of the Social 
Security Administration is of record and indicates that the 
veteran's disabilities include reactive depression.  The 
decision does not include any reference to post-traumatic 
stress disorder.  Moreover, neither the veteran nor his 
representative has alleged that the Social Security 
Administration has any records supportive of his claim for 
service connection for PTSD.  Therefore, the Board has 
concluded that no useful purpose would be served by remanding 
this case for the purpose of obtaining the records associated 
with the veteran's award of disability benefits by the Social 
Security Administration.  In sum, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

Claim to Reopen

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to that date.

The veteran was denied entitlement to service connection for 
post-traumatic stress disorder in an unappealed rating 
decision of April 1997 because of the absence of any medical 
evidence showing that he had been diagnosed with this 
disorder.  The subsequently received evidence includes a VA 
outpatient record dated in April 2001 showing that the 
veteran was found to have post-traumatic stress disorder due 
to combat stressors.  This evidence is clearly new and 
material so reopening of the claim is in order. 



Reopened Claim

Legal Criteria

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis  

The veteran contends that he has post-traumatic stress 
disorder as a result of combat stressors.  The record 
reflects that the veteran served in Vietnam as machine gunner 
and was awarded the Combat Action Ribbon so there is no doubt 
that he was subjected to combat stressors.  

With respect to whether he meets the DSM-IV criteria for a 
diagnosis of post-traumatic stress disorder, the medical 
evidence supportive of the claim is limited to VA outpatient 
records, which show that a staff psychiatrist diagnosed the 
veteran with post-traumatic stress disorder in April 2001 and 
that the veteran participated in group psychotherapy for 
post-traumatic stress disorder in April and May 2001; 
however, these records provide limited information and do not 
state whether the diagnosis conforms to the DSM-IV criteria.  
Therefore, the Board has determined that these records are 
not sufficient to establish that the veteran's meets the DSM-
IV criteria for a diagnosis of post-traumatic stress 
disorder.  

The veteran has been afforded three VA examinations for the 
purpose of determining whether he meets the DSM-IV criteria 
for a diagnosis of post-traumatic stress disorder.  On each 
of these occasions, it was determined that the veteran does 
not meet the criteria for this diagnosis.

On a VA examination in February 1997, he was diagnosed with 
adjustment disorder with mixed anxiety and depression related 
to a back injury sustained in 1991.  With respect to why a 
diagnosis of post-traumatic stress disorder was not rendered, 
the examiner stated that while the veteran had had limited 
episodes in which he was preoccupied with his combat service, 
his Vietnam service had not interfered with the course of his 
life.  

On a VA examination in January 2002, no psychiatric diagnosis 
was rendered.  The examiner noted that the veteran did not 
report symptoms consistent with a diagnosis of post-traumatic 
stress disorder; specifically, he did not report sufficient 
symptoms of avoidance to meet the full diagnostic criteria.  
In this regard, the examiner noted that the veteran had a 
number of significant interpersonal relationships and had a 
stable work history until he became disabled in 1991.  

On the most recent VA examination in July 2005, the examiner 
diagnosed substance abuse.  The examiner concluded that the 
veteran did not meet the DSM-IV criteria for a diagnosis of 
post-traumatic stress disorder because he did not have any 
avoidance symptoms.  

The Board notes that the February 1997 examiner obtained a 
detailed history from the veteran and the more recent 
examiners obtained a detailed history from the veteran and 
also reviewed the claims folder.  Each of the VA examiners 
has properly supported the conclusion that the veteran does 
not meet the DSM-IV criteria for a diagnosis of post-
traumatic stress disorder.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Reopening of the claim of entitlement to service connection 
for post-traumatic stress disorder is granted.

Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


